DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Evan Witt on February 5, 2021.
The application has been amended as follows: 
1. (Currently Amended): A method for controlling a smart television, comprising steps of: 
launching and releasing a WiFi Aware service by the smart television;
establishing a WiFi Aware connection with a mobile terminal when the smart television receives, from the mobile terminal, a subscription request of the WiFi Aware service; 
receiving a message by the smart television from the mobile terminal through the WiFi Aware connection, wherein the message is configured to control the smart television;
parsing the received message;
controlling the smart television according to a control instruction when the smart television parses the received message into the control instruction; and
establishing a peer to peer wireless connection with the mobile terminal and receiving file data sent by the mobile terminal through the peer to peer wireless connection when the smart television parses the received message into a file sending service,
wherein the file data comprises playable content, and the controlling the smart television according to a control instruction comprises:
playing the file data in response to a play instruction sent from the mobile terminal.



6. (Currently Amended) A television system, comprising: 
a smart television; and 
a mobile terminal, wherein the smart television is configured to activate and release a WiFi Aware service, receive a subscription request of the WiFi Aware service from the mobile terminal and to establish a WiFi Aware connection with the mobile terminal in response to the subscription request of the WiFi Aware service; and the mobile terminal is configured to send a message to the smart television through the WiFi Aware connection to control the smart television;
wherein the smart television is configured to parse the received message;
wherein the smart television controls one or more functions of the smart television according to a control instruction when the smart television parses the received message into the control instruction; and
wherein the smart television establishes a peer to peer wireless connection with the mobile terminal and receives file data sent by the mobile terminal through the peer to peer wireless connection when the smart television parses the received message into a file sending service, wherein the file data comprises playable content, and the smart television plays the file data in response to a play instruction sent from the mobile terminal.

7.	(Cancelled)

11. (Currently Amended) A method for controlling a smart television, comprising steps of: 
sending by a mobile terminal a subscription request of a WiFi Aware service to the smart television after the mobile terminal searches for the smart television; and 
establishing a WiFi Aware connection between the smart television and the mobile terminal for the subscription request of the WiFi Aware service of the mobile terminal; 

establishing a peer to peer wireless connection between the smart television and the mobile terminal for a file sharing function among one or more functions of the smart television; and
performing the file sharing function by transmitting file data by the mobile terminal through the peer to peer wireless connection to the smart television, wherein the file data comprises playable content, and the smart television plays the file data in response to a play instruction sent from the mobile terminal.

Allowable Subject Matter

Claims 1, 3-6, 8-17 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 06/10/2020, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qi et al. Pub. No. US 20160234301 A1 - Methods, Systems, and Devices for Bluetooth Low Energy Discovery
Qi et al. Pub. No. US 20160234758 A1 - Flexible Connectivity Framework

Collaborative Streaming-based Media Content Sharing in WiFi-enabled Home Networks – 2010

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647